       Case 4:19-cv-03074-YGR Document 396-1 Filed 08/26/21 Page 1 of 41




 1   Steve W. Berman (pro hac vice)
     Robert F. Lopez (pro hac vice)
 2   Theodore Wojcik (pro hac vice)
     HAGENS BERMAN SOBOL SHAPIRO LLP
 3   1301 Second Avenue, Suite 2000
     Seattle, WA 98101
 4   Telephone: (206) 623-7292
     Facsimile: (206) 623-0594
 5   steve@hbsslaw.com
     robl@hbsslaw.com
 6   tedw@hbsslaw.com

 7   Shana E. Scarlett (SBN 217895)
     Benjamin J. Siegel (SBN 256260)
 8   Ben M. Harrington (SBN 313877)
     HAGENS BERMAN SOBOL SHAPIRO LLP
 9   715 Hearst Avenue, Suite 202
10   Berkeley, CA 94710
     Telephone: (510) 725-3000
11   Facsimile: (510) 725-3001
     shanas@hbsslaw.com
12   bens@hbsslaw.com
     benh@hbsslaw.com
13
     Interim Lead Class Counsel
14

15                                UNITED STATES DISTRICT COURT
16                            NORTHERN DISTRICT OF CALIFORNIA
17                                        OAKLAND DIVISION
18   DONALD R. CAMERON, et al.,                      Case No. 4:19-cv-03074-YGR
19                                Plaintiffs,        DECLARATION OF STEVE W.
                                                     BERMAN IN SUPPORT OF
20                                                   DEVELOPER PLAINTIFFS’ MOTION
              v.
                                                     FOR PRELIMINARY APPROVAL OF
21                                                   SETTLEMENT WITH DEFENDANT
     APPLE INC.,                                     APPLE INC.
22
                                  Defendant.         Date:    October 12, 2021
23                                                   Time:    2:00 p.m.
                                                     Dept:    Courtroom 1, 4th Floor
24                                                   Judge:   Hon. Yvonne Gonzalez Rogers
25

26

27

28


     010818-11/1604782 V1
       Case 4:19-cv-03074-YGR Document 396-1 Filed 08/26/21 Page 2 of 41




 1            I, STEVE W. BERMAN, declare as follows:

 2             1.      I am the managing partner of the law firm Hagens Berman Sobol Shapiro LLP,

 3    attorneys for Plaintiffs and Interim Class Counsel. Based on personal knowledge or discussions

 4    with counsel in my firm of the matters stated herein, if called upon, I could and would

 5    competently testify thereto.

 6             2.      This Court has appointed my firm, Hagens Berman, to serve as Interim Class

 7    Counsel, with a Plaintiffs’ Executive Committee composed of Saveri & Saveri, Inc., Freed Kanner

 8    London & Millen, LLC, and Sperling & Slater, P.C. See ECF No. 65. For ease of reference, this

 9    declaration will use “Plaintiffs’ Counsel” to refer to both Interim Class Counsel and the Plaintiffs’

10    Executive Committee.

11             3.      Plaintiffs’ Counsel have aggressively pursued the claims of Named Plaintiffs and

12    the Class. Plaintiffs’ Counsel served extensive documents requests and engaged in protracted

13    negotiations and motion practice regarding the scope of Apple’s productions. The fruit of this

14    effort is a voluminous discovery record consisting of more than 5 million documents, 20 million

15    pages and 13 terabytes of transactional data. Plaintiffs’ Counsel have devoted substantial

16    resources to organizing and analyzing this body of material. Plaintiffs’ Counsel also took and/or

17    defended seventeen depositions, including depositions of Apple’s senior management. On June 1,

18    2021, Plaintiffs’ Counsel filed a thorough class certification motion, which was supported by

19    reports from three prominent economic and accounting experts—namely, Professor Einer

20    Elhauge, Professor Nicholas Economides, and Christian Tregillis, CPA.

21             4.      To date, Plaintiffs’ Counsel have invested 20,576.2 hours to prosecuting this

22    action, with a combined lodestar (based on current billing rates) of $10,591,088.05. Plaintiffs’

23    Counsel also have incurred $3,104,467.61 in expenses. The bulk of these expenses—

24    $2,823,445.80—covered the retainers and hourly billing rates of Plaintiffs’ class certification

25    experts.

26             5.      The Settlement for which Plaintiffs seek Preliminary Approval, is the product of a

27    series of remote mediations conducted by the Hon. Layn Phillips (U.S.D.J. Ret.). All mediation

28     sessions were conducted at arms’ length by experienced counsel who vigorously advocated their
     BERMAN DECL. ISO DEVELOPER PLS.’ MOT. FOR PRELIM. -1-
     APPROVAL OF SETTLEMENT WITH APPLE INC. – Case No.
     4:19-cv-03074-YGR
      010330-11 916998V1
       Case 4:19-cv-03074-YGR Document 396-1 Filed 08/26/21 Page 3 of 41




 1    respective positions. The parties engaged in the first session on June 30, 2020, and then again

 2    shortly thereafter on July 17, 2020. These first sessions were constructive and detailed, but the

 3    parties were unable to reach agreement. After another year of litigation, the parties met again on

 4    July 28, 2021, and then again on August 13, 2021. Through numerous joint and separate sessions

 5    led by Judge Phillips, the parties made substantial progress and, by the end of day on August 13,

 6    2021, the outline of the Settlement had been reduced to a Memorandum of Understanding. The

 7    Settlement Agreement, drafted collaboratively in the days that followed, was executed on August

 8    24, 2021. A true and correct copy of the Settlement Agreement is attached hereto as Exhibit A.

 9             6.      Among other terms, the Settlement Agreement contemplates that Settlement Class

10    Members will receive distributions based on their historic proceeds in the App Store (specifically,

11    over the period June 4, 2015 to December 31, 2020). The Settlement Agreement provides for ten

12    distribution tiers. See Exhibit A at § 6.2. The percentage of the Settlement Class in each

13    distribution tier, as shown in the chart below, was estimated by Apple from available data and

14    supplied to Plaintiffs’ Counsel.

15         PROCEEDS TIER                    PERCENTAGE OF THE              MINIMUM PAYMENT
                                            SETTLEMENT CLASS
16   $0.01 to $100                                 51%                              $250.00
17   $100.01 to $1,000.00                                23%                        $500.00
18   $1000.01 to $5,000.00                               11%                       $1,000.00
19
     $5,000.01 to $10,000.00                             4%                        $1,500.00
20
     $10,000.01 to $50,000.00                            6%                        $2,000.00
21
     $50,000.01 to $100,000.00                           2%                        $3,500.00
22
     $100,000.01 to $250,000.00                          2%                        $5,000.00
23
     $250,000.01 to $500,000.00                          1%                        $10,000.00
24
     $500,000.01 to $1,000,000.00                        1%                        $20,000.00
25
     Over $1,000,000.00                                  1%                        $30,000.00
26

27

28
     BERMAN DECL. ISO DEVELOPER PLS.’ MOT. FOR PRELIM.   -2-
     APPROVAL OF SETTLEMENT WITH APPLE INC. – Case No.
     4:19-cv-03074-YGR
      010330-11 916998V1
       Case 4:19-cv-03074-YGR Document 396-1 Filed 08/26/21 Page 4 of 41




 1             7.        In consultation with Apple, Plaintiffs’ Counsel engaged Angeion Group to

 2    administer this Settlement. Angeion was selected after a competitive bidding process involving

 3    two other leading settlement administrators. To assess the administers’ fitness and capacity for

 4    this particular project, Plaintiffs’ Counsel prepared a Request for Proposal (“RFP”). To compare

 5    pricing, Plaintiffs’ Counsel drafted a detailed template requiring each administrator to itemize

 6    their anticipated charges for a range of expected settlement administration tasks. The

 7    administrators returned comparable proposals, with each recommending direct notice through

 8    email and distributions through digital payments supplemented by checks.

 9             8.        Angeion’s proposal was the most competitively priced of the three RFP responses.

10    Plaintiffs’ Counsel conducted an additional interview with Angeion representatives to ensure that

11    Angeion would devote the personnel and resources necessary to complete this project and prepare

12    the necessary materials to promptly file for preliminary approval. Satisfied with Angeion’s

13    commitment, and with Apple’s authorization, Plaintiffs’ Counsel retained Angeion for the project.

14             9.        In the last two years, Angeion has served as a notice and/or claims administrator in

15    three cases in which Hagens Berman was counsel:

16                      In re Chrysler-Dodge-Jeep EcoDiesel Marketing, Sales Practices and Products
                         Liability Litigation, 3:17-cv-02777 (N.D. Cal.)
17

18                      In re Glumetza Antitrust Litigation, 3:19-cv-05822 (N.D. Cal.)

19                      In re Solodyn (Minocycline Hydrochloride) Antitrust Litigation, 14-md-02503 (D.
                         Mass.)
20
               10.       After further consultation with Angeion and modifications to the scope of work,
21
      Angeion has anticipated administrative costs of $125,000. These administrative costs will be paid
22
      from the Small Developer Assistance Fund, and represent approximately 0.125% of the entire
23
      fund.
24

25

26

27

28
     BERMAN DECL. ISO DEVELOPER PLS.’ MOT. FOR PRELIM.   -3-
     APPROVAL OF SETTLEMENT WITH APPLE INC. – Case No.
     4:19-cv-03074-YGR
      010330-11 916998V1
       Case 4:19-cv-03074-YGR Document 396-1 Filed 08/26/21 Page 5 of 41




 1             I declare under penalty of perjury under the laws of the United States that the foregoing is

 2    true and correct. Executed this 26th day of August, 2021, at Seattle, Washington.

 3

 4                                                                    s/ Steve W. Berman
                                                                     STEVE W. BERMAN
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     BERMAN DECL. ISO DEVELOPER PLS.’ MOT. FOR PRELIM.   -4-
     APPROVAL OF SETTLEMENT WITH APPLE INC. – Case No.
     4:19-cv-03074-YGR
      010330-11 916998V1
Case 4:19-cv-03074-YGR Document 396-1 Filed 08/26/21 Page 6 of 41




            EXHIBIT A
       Case 4:19-cv-03074-YGR Document 396-1 Filed 08/26/21 Page 7 of 41




                                 UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA

                                        OAKLAND DIVISION



 Donald R. Cameron, et al.,                               Case No. 4:19-cv-03074-YGR

                   Plaintiffs,                            The Honorable Yvonne Gonzalez Rogers

      v.

 Apple Inc.,                                              STIPULATION OF SETTLEMENT

                   Defendant.




                       SETTLEMENT AGREEMENT AND RELEASE

       The Parties, by and through their respective counsel, in consideration for and subject to the

promises, terms, and conditions contained in this Settlement Agreement, hereby warrant,

represent, acknowledge, covenant, stipulate and agree, subject to Court approval pursuant to Rule

23 of the Federal Rules of Civil Procedure, as follows:

1.   DEFINITIONS

       As used herein the following terms have the meanings set for below:

       1.1     “Action” shall mean the litigation styled Donald R. Cameron, Pure Sweat

Basketball, Inc., and Barry Sermons, on behalf of themselves and all others similarly situated v.

Apple Inc., Case No. 4:19-cv-03074-YGR, filed in the United States District Court for the

Northern District of California (the “Court”).

       1.2     “Apple” means Apple Inc.
       Case 4:19-cv-03074-YGR Document 396-1 Filed 08/26/21 Page 8 of 41




       1.3     “Approved Claims” means those Claims which are approved by the Settlement

Administrator for payment.

       1.4     “Associated Developer Accounts” means any U.S. Apple Developer Program

account that an individual or legal entity owns or controls, or any U.S. Apple Developer Program

account that owns or controls a given individual’s or legal entity’s account.

       1.5     “Attorneys’ Fees” means any award of attorneys’ fees, costs, and expenses of any

kind or description incurred by Class Counsel or other attorneys, experts, consultants, or agents of

the Named Plaintiffs or the Settlement Class.

       1.6     “Claim Form” means the proof of claim and release form(s) in a form mutually

agreeable to the parties, to be attached as an exhibit to the Motion for Preliminary Approval.

       1.7     “Claim” means any claim submitted by a Settlement Class Member.

       1.8     “Claims Period” means the period between the Notice Date until the deadline set

forth in paragraph 7.4.

       1.9     “Class Counsel” means the law firm of Hagens Berman Sobol Shapiro LLP, who

has any and all authority and capacity necessary to execute this Settlement Agreement and bind

all of the Named Plaintiffs who have not personally signed this Settlement Agreement, as if each

of those individuals had personally executed this Settlement Agreement.

       1.10    “Class Notice” means the Notice of Pendency and Proposed Settlement of Class

Action in a form mutually agreeable to the parties, to be attached as an exhibit to the Motion for

Preliminary Approval.

       1.11    “Court” means the United States District Court for the Northern District of

California.

       1.12    “Defense Counsel” means the law firm of Gibson, Dunn & Crutcher LLP.

                                                 2
      Case 4:19-cv-03074-YGR Document 396-1 Filed 08/26/21 Page 9 of 41




       1.13   “Developer” means a person or entity who has registered for a Developer Program

Account with Apple, and shall include all Associated Developer Accounts. A “U.S. Developer”

means a Developer who self-identified as U.S.-based when registering for the Developer Program.

       1.14   “Effective Date” shall mean the first day after which all of the following events and

conditions of this Settlement Agreement have been met or occurred:

                  (a) Apple, Class Counsel, and Defense Counsel have executed this Settlement

                     Agreement;

                  (b) The Court has conditionally certified the Settlement Class, preliminarily

                     approved the Settlement, and approved notice to the Settlement Class;

                  (c) The time period for members of the Settlement Class to exclude

                     themselves has expired;

                  (d) The Settlement Administrator has delivered the spreadsheet(s) and

                     information to Defense Counsel and Class Counsel as specified in Section

                     7.9 and 7.10;

                  (e) All disputed Claims have been resolved;

                  (f) The Court has entered the Final Approval Order and Final Judgment;

                  (g) The time for appeal or writ of the Final Approval Order and Final

                     Judgment has expired or, if an appeal and/or petition for review is taken

                     and the Settlement is affirmed, the time period during which further

                     petition for hearing, appeal, or writ of certiorari can be taken has expired;

                  (h) The time for appeal or writ of any order regarding Attorneys’ Fees and

                     Expenses and/or Named Plaintiff Service Awards has expired or, if an

                     appeal and/or petition for review is taken and the order is affirmed, the

                                                3
      Case 4:19-cv-03074-YGR Document 396-1 Filed 08/26/21 Page 10 of 41




                      time period during which further petition for hearing, appeal, or writ of

                      certiorari can be taken has expired;

                  (i) The Action is dismissed with prejudice and a final judgment is entered;

                      and

                  (j) The time for appeal or writ of the final judgment in the Action has expired

                      or, if an appeal and/or petition for review is taken and the dismissal is

                      affirmed, the time period during which further petition for hearing, appeal,

                      or writ of certiorari can be taken has expired.

       1.15    “Final Approval Order and Final Judgment” means the final approval order and

judgment dismissing and closing the Action.

       1.16    “Final Hearing” means the hearing(s) held by the Court to consider and determine

whether the requirements for certification of the Settlement Class have been met and whether the

Settlement should be approved as fair, reasonable, and adequate; whether Class Counsel’s

Attorneys’ Fees should be approved; and whether the Final Approval Order and Final Judgment

should be entered. The Final Hearing may, from time to time and without further notice to the

Settlement Class (except those who have filed timely and valid objections and requested to speak

at the Final Hearing), be continued or adjourned by order of the Court.

       1.17    “Named Plaintiffs” means Donald R. Cameron and Pure Sweat Basketball, Inc.

       1.18    “Net Small Developer Assistance Fund” means the Small Developer Assistance

Fund, reduced by the sum of the following amounts: (1) the costs of notice and the costs of

administering the Settlement, as set forth in Sections 7.1 and 7.2 below; (2) any Attorneys’ Fees

(which may include separate awards for fees and expenses) to Class Counsel, as set forth in



                                                4
      Case 4:19-cv-03074-YGR Document 396-1 Filed 08/26/21 Page 11 of 41




Sections 9.1 and 9.2 below; and (3) any Service Awards provided to Named Plaintiffs with the

authorization of the Court.

        1.19    “Notice Date” means the date set forth in the Preliminary Approval Order for

commencing the transmission of the Email Notice.

        1.20    “Parties” means Apple and the Named Plaintiffs.

        1.21    “Proceeds” means a Developer’s net revenues on the U.S. App Store storefront,

after subtracting out any commission paid to Apple.

        1.22    “Preliminary Approval Order” means an order preliminarily approving the

Settlement, providing for notice to the Settlement Class, and preliminarily approving a proposed

disposition of the Small Developer Assistance Fund.

        1.23    “Released Parties” means (a) Apple and its past, present, and future parents,

subsidiaries, affiliates, divisions, joint ventures, licensees, franchisees, and any other legal entities,

whether foreign or domestic, that are owned or controlled by Apple; and (b) the past, present, and

future shareholders, officers, directors, members, agents, employees, independent contractors,

consultants, administrators, representatives, fiduciaries, insurers, predecessors, successors, and

assigns of the entities in part (a) of this paragraph.

        1.24    “Service Award” means a payment from the Small Developer Assistance Fund to

either or both of the two Named Plaintiffs, in an amount not to exceed $5,000.00, in recognition

of their service in prosecuting this action as developer businesses, exclusive of any other payments

to which they might be entitled under this Agreement, if approved by the Court.

        1.25    “Settlement” and “Settlement Agreement” mean the settlement described in this

Stipulation of Settlement.



                                                    5
      Case 4:19-cv-03074-YGR Document 396-1 Filed 08/26/21 Page 12 of 41




       1.26    “Settlement Administrator” means Angeion Group, which shall provide settlement

notice and administration services pursuant to the terms of this Settlement Agreement.

       1.27    “Settlement Class” means all former or current U.S. Developers of any Apple iOS

application or in-app product (including subscriptions) sold for a non-zero price via Apple’s iOS

App Store that earned, through all Associated Developer Accounts, Proceeds equal to or less than

$1,000,000.00 through the App Store U.S. storefront in every calendar year in which the U.S.

Developer had a Developer Account between June 4, 2015 to the date of this Agreement. For class

definition purposes, the 2015 calendar year shall consist of June 4, 2015 through December 31,

2015. The 2021 calendar year shall consist of January 1, 2021 through April 26, 2021, the last

date in 2021 for which there are available developer transactional data as produced in this Action.

Additionally, excluded from the Settlement Class are (a) directors, officers, and employees of

Apple or its subsidiaries and affiliated companies, as well as Apple’s legal representatives, heirs,

successors, or assigns, (b) the Court, the Court staff, as well as any appellate court to which this

matter is ever assigned and its staff, (c) Defense Counsel, as well as their immediate family

members, legal representatives, heirs, successors, or assigns, (d) any Developers who validly

request exclusion (“opt out”) from the Settlement Class, and (e) any other individuals whose

claims already have been adjudicated to a final judgment.

       1.28    “Settlement Class Member” means and includes every member of the Settlement

Class who does not validly and timely request exclusion (“opt out”) from the Settlement Class.

       1.29    “Small Developer Assistance Fund” means a non-reversionary cash fund total of

$100,000,000.00 to be paid by Apple and administered by the Settlement Administrator in

accordance with the terms of this Settlement Agreement.



                                                 6
         Case 4:19-cv-03074-YGR Document 396-1 Filed 08/26/21 Page 13 of 41




         1.30   “Settlement Website” means an Internet website that the Settlement Administrator

shall establish to inform the Settlement Class of the terms of this Settlement, their rights, dates,

deadlines, and related information.

         1.31   “Summary Notice” means the Summary Notice of Settlement in a form mutually

agreeable to the parties, to be attached as an exhibit to the Motion for Preliminary Approval.

    2. RECITALS

         This Agreement is made for the following purposes and with reference to the following

facts:

         2.1    On June 4, 2019, plaintiffs Donald Cameron and Pure Sweat Basketball, Inc. filed

the first complaint in the Action in the United State District Court for the Northern District of

California. On September 30, 2019, Named Plaintiffs filed a Consolidated Amended Complaint.

The Consolidated Amended Complaint alleged that Apple had monopolized an alleged iOS app

and in-app-product distribution services market in violation of Section 2 of the Sherman Act; that

Apple had attempted to monopolize an alleged iOS app and in-app-product distribution services

market in violation of Section 2 of the Sherman Act; and that Apple’s conduct violated Section

17200 of the California Business and Professions Code.

         2.2    The Parties engaged in extensive discovery in the Action, which was consolidated

with Epic v. Apple Inc., Case No. 4:20-CV-05640-YGR, and In re Apple iPhone Antitrust

Litigation, Case No. 4:11-cv-06714-YGR, for purposes of discovery. Apple produced more than

20 million pages of documents and the Parties deposed almost 50 individuals.

         2.3    On January 1, 2021, Apple introduced the App Store Small Business Program

(“SBP”). The structure and timing of the SBP was driven by Apple’s desire to accelerate

innovation and help propel small businesses forward with the next generation of groundbreaking

                                                 7
       Case 4:19-cv-03074-YGR Document 396-1 Filed 08/26/21 Page 14 of 41




apps on the App Store, in light of the Coronavirus pandemic. Apple also acknowledges that the

pendency of this lawsuit was a factor in its decision to adopt the SBP. Under the Small Business

Program:

              •   Existing developers who made up to $1,000,000.00 in proceeds in 2020 for all their

                  apps, as well as developers new to the App Store, can qualify for the program and

                  a reduced commission rate of fifteen percent (15%) on paid apps and in-app

                  purchases.

              •   If a participating developer surpasses the $1,000,000.00 threshold, Apple’s

                  standard commission rate will apply to future sales.

              •   If a developer’s proceeds fall below the $1,000,000.00 threshold in a future

                  calendar year, they can requalify for the fifteen percent (15%) commission the year

                  after.

              •   Developers must identify any Associated Developer Accounts to determine

                  proceeds eligibility.

        2.4       On June 1, 2021, Named Plaintiffs filed a motion for class certification in the

Action, seeking certification of a class of all U.S. developers of any Apple iOS application or in-

app product (including subscriptions) sold for a non-zero price via Apple’s iOS App Store at any

time on or after June 4, 2015. On August 10, 2021, Apple filed its opposition to Plaintiffs’ motion

for class certification, along with a motion to exclude Plaintiffs’ experts and a motion to compel a

trial plan.

        2.5       The Parties engaged in extensive, arm’s-length negotiations over the course of the

Action, with the assistance of the Hon. Layn R. Phillips (Ret.) of Phillips ADR, a former United

States District Court Judge and one of the most experienced mediators in the United States. As a

                                                   8
      Case 4:19-cv-03074-YGR Document 396-1 Filed 08/26/21 Page 15 of 41




result of these arm’s-length negotiations, the Parties reached the Settlement set forth in this

Settlement Agreement, which memorializes the Parties’ agreement. The Parties intend that this

Settlement completely resolve any and all claims that were, or could have been, asserted in the

Action on behalf of the Settlement Class.

       2.6     Apple vigorously disputes the claims alleged in the Action and is entering into this

Settlement to avoid burdensome and costly litigation. The Settlement is not an admission of

wrongdoing, fault, liability, or damage of any kind. Among other things, Apple disputes that

Named Plaintiffs’ claims have merit, that Named Plaintiffs will be able to certify any class in this

Action for litigation purposes, and that Named Plaintiffs and the putative class would be entitled

to any relief. Without admitting any of the allegations made in the Action or any liability

whatsoever, Apple is willing to enter into this Settlement solely in order to eliminate the burdens,

distractions, expense and uncertainty of protracted litigation and in order to obtain the releases and

final judgment contemplated by this Settlement, and to provide additional assistance to the small

developer community that is an integral part of the iOS ecosystem.

       2.7     Class Counsel and the Named Plaintiffs believe that the claims asserted in the

Action have merit and have examined and considered the benefits to be obtained under this

Settlement, the risks associated with the continued prosecution of this complex and potentially

time-consuming litigation, and the likelihood of ultimate success on the merits, and have

concluded that the Settlement is fair, adequate, reasonable and in the best interests of the

Settlement Class.

       2.8     The Parties desire to settle the Action in its entirety with respect to all potential

claims arising out of the same facts alleged in the complaints filed in the Action. The Parties



                                                  9
      Case 4:19-cv-03074-YGR Document 396-1 Filed 08/26/21 Page 16 of 41




intend this Settlement Agreement to bind Apple, the Named Plaintiffs, and all other Settlement

Class Members.

   3. CONFIDENTIALITY

       3.1     The Parties must comply with all portions of the Stipulated Protective Order (Dkt.

252) (as well as all Supplemental Protective Orders entered in the Action), including but not

limited to Section 14 of the Stipulated Protective Order, which requires the return, destruction, or

deletion of Protected Material (as defined in the Protective Order) within sixty (60) days of the

final disposition of the Action.

       3.2     This Settlement Agreement and its terms, including the fact of the proposed

Settlement, shall remain completely confidential until all documents are executed and the Motion

for Preliminary Approval is filed with the Court. Pending the filing of that Motion, Class Counsel

may disclose this Settlement Agreement and its terms to their respective clients and experts as

necessary for the implementation of this Settlement Agreement, who will also maintain the

complete confidentiality of this Settlement Agreement and its terms, including the fact of the

proposed Settlement.

   4. CERTIFICATION OF THE SETTLEMENT CLASS

       4.1     The Parties stipulate and agree that, subject to Court approval, the Settlement Class

should be conditionally certified pursuant to Rule 23(b)(3) of the Federal Rules of Civil Procedure

solely for purposes of the Settlement embodied in this Settlement Agreement. If, for any reason,

this Settlement Agreement is not approved by the Court, the stipulation for certification and all of

the agreements contained herein shall be considered null and void as provided in Section 8.5.

       4.2     Apple does not consent to certification of the Settlement Class (or to the propriety

of class treatment) for any purpose other than to effectuate this Settlement. For the avoidance of

                                                10
      Case 4:19-cv-03074-YGR Document 396-1 Filed 08/26/21 Page 17 of 41




doubt, Apple does not agree that this (or any) class of Developers could be certified for litigation

purposes or that a trial of these claims would be manageable. Apple’s agreement to provisional

certification for purposes of settlement does not constitute an admission of wrongdoing, fault,

liability, or damage of any kind, or that any class certification would be appropriate for litigation

or any other purpose other than to effectuate this Settlement.

       4.3      If for any reason the Effective Date does not occur or this Settlement Agreement is

terminated, disapproved by any court (including any appellate court), or not consummated for any

reason, the order certifying the Settlement Class for purposes of effectuating the Settlement (and

all preliminary and final findings regarding that class certification order) shall be automatically

vacated upon notice of the same to the Court. The Action shall then proceed as though the

Settlement Class had never been certified pursuant to this Settlement Agreement and such findings

had never been made, and the Action shall return to their procedural postures on the date this

Settlement Agreement was signed. Additionally, the Parties and their counsel shall not contend

that certification (or agreement to certification) of the Settlement Class supports certification of

any litigation class if this Settlement Agreement is not consummated and the Action is later

litigated and certification is contested by Apple under Rule 23 or any equivalent statute or rule.

   5. SETTLEMENT CONSIDERATION

       5.1      Structural Relief. In consideration of the releases and dismissals set forth in this

Settlement Agreement, subject to Court approval, and subject to the other terms and conditions of

this Settlement Agreement, Apple agrees that for a period of at least three (3) years following the

Final Approval Order, Apple shall:

             5.1.1   Maintain a commission rate of no greater than fifteen percent (15%) for U.S.

                     Developers who are enrolled participants in the Small Business Program,

                                                 11
Case 4:19-cv-03074-YGR Document 396-1 Filed 08/26/21 Page 18 of 41




           pursuant to the terms and conditions of the Small Business Program and subject

           to program participation requirements.

   5.1.2   Continue to drive App Store search results primarily by objective

           characteristics, including but not limited to downloads, star ratings, text

           relevance, and user behavior signals. Apple may also continue to include apps

           based on other characteristics, such as similar goals or developer association,

           as well as to give new and high-quality apps a chance to be found. Apple will

           also continue to conduct robust experimentation to drive continuous

           improvement.

   5.1.3   Permit all U.S. Developers to communicate with their customers via email and

           other communication services outside their app about purchasing methods other

           than in-app purchase, provided that the customer consents to the

           communication and has the right to opt out. In-app communications, including

           via Apple Push Notification service, are outside the scope of this provision.

           Apple will revise its App Store Guidelines to permit the foregoing for all app

           categories, including by deleting from Guideline 3.1.3 the following language:

           “Developers cannot use information obtained within the app to target individual

           users outside of the app to use purchasing methods other than in-app purchase (such

           as sending an individual user an email about other purchasing methods after that

           individual signs up for an account within the app).”

   5.1.4   Expand the choice of price points for subscriptions, in-app purchases, and paid

           apps from fewer than 100 to more than 500 (by December 31, 2022).



                                         12
      Case 4:19-cv-03074-YGR Document 396-1 Filed 08/26/21 Page 19 of 41




             5.1.5   Maintain the option for U.S. Developers to appeal the rejection of an app based

                     on unfair treatment and add online content to the app review portion of Apple’s

                     developer website (https://developer.apple.com/app-store/review/) to explicitly

                     note that a developer can appeal the rejection of an app when the developer

                     believes that there has been unfair treatment by Apple in the review of any of

                     the U.S. Developer’s apps, in-app products, or updates.

             5.1.6   Publish an annual transparency report that, at a minimum, will convey

                     meaningful statistics such as the number of apps rejected for different reasons,

                     the number of customer and developer accounts deactivated, objective data

                     regarding search queries and results, and the number of apps removed from the

                     App Store.

       5.2      Covenant Not to Sue. The members of the Settlement Class expressly agree to the

appropriateness of Apple’s commission structure, including but not limited to the Small Business

Program, as it applies to the Settlement Class. In light of the structural and monetary relief

afforded by Apple pursuant to this Settlement Agreement, the members of the Settlement Class

covenant not to sue Apple on any claim that was or could have been asserted in the Action.

       5.3      Small Developer Assistance Fund.           In light of the contributions made by

Settlement Class Members to the app economy, particularly as the economy continues to suffer

the effects of the Coronavirus pandemic, and in further consideration of the releases and dismissals

set forth in this Settlement Agreement, subject to Court approval, and subject to the other terms

and conditions of this Settlement Agreement, Apple shall establish a Small Developer Assistance

Fund (“Small Developer Assistance Fund”).



                                                  13
 Case 4:19-cv-03074-YGR Document 396-1 Filed 08/26/21 Page 20 of 41




     5.3.1   Within thirty (30) days after an Order granting Preliminary Approval, Apple

             shall transfer $2,000,000.00 into an account established by the Settlement

             Administrator for payment of the costs of settlement administration. Within

             thirty (30) days after the Effective Date, Apple shall transfer $98,000,000.00

             into an account established by the Settlement Administrator for the Small

             Developer Assistance Fund. Apple’s total financial commitment under this

             Settlement Agreement shall be $100,000,000.00.

     5.3.2   The Settlement Administrator shall agree to hold the Small Developer

             Assistance Fund in an interest-bearing account and administer the Small

             Developer Assistance Fund, subject to the continuing jurisdiction of the Court

             and from the earliest possible date, as a qualified settlement fund as defined in

             Treasury Regulation § 1.468B-1 et seq.         Any taxes owed by the Small

             Developer Assistance Fund shall be paid by the Settlement Administrator out

             of the Small Developer Assistance Fund.            The interest earned in the

             aforementioned account shall be added to the Small Developer Assistance

             Fund.

6. DISPOSITION OF THE SMALL DEVELOPER ASSISTANCE FUND

  6.1 The Small Developer Assistance Fund shall be applied as follows:

     6.1.1   to pay the costs of notice and the costs of administering the Settlement, as set

             forth in Section 7 below;

     6.1.2   to pay any approved Attorneys’ Fees to Class Counsel as set forth in Section 9

             below;

     6.1.3   to pay any Court-approved Service Awards to Named Plaintiffs; and

                                          14
Case 4:19-cv-03074-YGR Document 396-1 Filed 08/26/21 Page 21 of 41




   6.1.4   to distribute the Net Small Developer Assistance Fund to Settlement Class

           Members as set forth in Section 6.2 and 6.3 below.

6.2 The Small Developer Assistance Fund will be distributed to all Settlement Class

    Members who have Approved Claims, with each such U.S. Developer entitled to a

    minimum payment of $250.00 from the Net Small Developer Assistance Fund. U.S.

    Developers may qualify for a higher payment based on their historic participation in

    the App Store ecosystem. For all Approved Claims, the following amounts will be

    calculated based on Settlement Class Members’ Proceeds from June 4, 2015 to

    December 31, 2020:

   6.2.1   A Settlement Class Member who earned Proceeds of no more than $100.00

           from all of their Associated Developer Accounts will receive a minimum

           payment of $250.00.

   6.2.2   A Settlement Class Member who earned Proceeds of between $100.01 and

           $1,000.00 from all of their Associated Developer Accounts will receive a

           minimum payment of $500.00.

   6.2.3   A Settlement Class Member who earned Proceeds of between $1,000.01 and

           $5,000.00 from all of their Associated Developer Accounts will receive a

           minimum payment of $1,000.00.

   6.2.4   A Settlement Class Member who earned Proceeds of between $5,000.01 and

           $10,000.00 from all of their Associated Developer Accounts will receive a

           minimum payment of $1,500.00.




                                       15
Case 4:19-cv-03074-YGR Document 396-1 Filed 08/26/21 Page 22 of 41




   6.2.5   A Settlement Class Member who earned Proceeds of between $10,000.01 and

           $50,000.00 from all of their Associated Developer Accounts will receive a

           minimum payment of $2,000.00.

   6.2.6   A Settlement Class Member who earned Proceeds of between $50,000.01 and

           $100,000 from all of their Associated Developer Accounts will receive a

           minimum payment of $3,500.00.

   6.2.7   A Settlement Class Member who earned Proceeds of between $100,000.01 and

           $250,000.00 from all of their Associated Developer Accounts will receive a

           minimum payment of $5,000.00.

   6.2.8   A Settlement Class Member who earned Proceeds of between $250,000.01 and

           $500,000.00 from all of their Associated Developer Accounts will receive a

           minimum payment of $10,000.00.

   6.2.9   A Settlement Class Member who earned Proceeds of between $500,000.01 and

           $1,000,000.00 from all of their Associated Developer Accounts will receive a

           minimum payment of $20,000.00.

   6.2.10 A Settlement Class Member who earned Proceeds of over $1,000,000.01 from

           all of their Associated Developer Accounts will receive a minimum payment of

           $30,000.00.

6.3 The minimum payment amounts set forth in Section 6.2 above assume that one

    hundred percent (100%) of Settlement Class Members have an Approved Claim. If

    not all Settlement Class Members have an Approved Claim, then the minimum

    payment amounts to Settlement Class Members with Approved Claims shall increase



                                      16
Case 4:19-cv-03074-YGR Document 396-1 Filed 08/26/21 Page 23 of 41




    proportionally in correspondence with the same categories of Developer Proceeds as

    contained in Section 6.2.

6.4 The minimum payment amounts set forth in Section 6.2 above assume that the Net

    Small Developer Assistance Fund is approximately $68 million. The actual amount

    could be greater or less depending on the costs of administration, any Service Awards,

    and the amounts awarded by the Court for attorneys’ fees and expenses pursuant to

    Section 9.1.

6.5 Within sixty (60) days after receiving the Small Developer Assistance Funds pursuant

    to Section 5.3, the Settlement Administrator shall have substantially completed the

    issuance of the initial payments to the Settlement Class Members with Approved

    Claims, which shall be sent to Settlement Class Members through electronic

    distribution, or in the form of physical checks mailed to the Settlement Class Member’s

    mailing address as contained in Apple’s company records or set forth on the Claim

    Form for those Settlement Class Members for whom electronic distribution is not

    available.     To the extent economically and practically feasible, the Settlement

    Administrator shall follow up and communicate with Settlement Class Members who

    have not cashed their checks within sixty (60) days of distribution. Unused checks

    shall expire not later than the first anniversary of the initial date of distribution.

6.6 Following distribution of the Small Developer Assistance Fund as set forth in Sections

    6.1-6.3, if approved by the Court, any remaining funds (including any funds from

    uncashed checks) will be used as a cy pres distribution to Girls Who Code, a nonprofit

    organization working to close the gender gap in technology and to change the image

    of what a programmer looks like and does, or another similar charitable organization

                                          17
      Case 4:19-cv-03074-YGR Document 396-1 Filed 08/26/21 Page 24 of 41




             as approved by the Court. Under no circumstances will Small Developer Assistance

             Funds revert to Apple.

   7. NOTICE AND SETTLEMENT ADMINISTRATION.

       7.1      Neutral Settlement Administrator. Subject to Court approval, the Settlement

Administrator shall provide settlement notice and administration services, in accordance with the

terms of this Settlement Agreement and as ordered by the Court in the Preliminary Approval Order.

As provided in Section 6.1.1, the reasonable costs of notice and the costs of administering the

Settlement shall be paid out of the Small Developer Assistance Fund.

       7.2      Notice Procedures. The Parties agree to the following forms and methods of

notice to the Settlement Class:

             7.2.1   A copy of the Class Notice, together with the Claim Form, the Settlement, the

                     motions for Final Approval Order and Final Judgment, and Attorneys’ Fees,

                     and Court orders pertaining to the Settlement, shall be posted and available for

                     download on the Settlement Website maintained by the Settlement

                     Administrator.

             7.2.2   The Settlement Administrator shall send a copy of the Summary Notice to the

                     email and physical addresses for Associated Developer Accounts of developers

                     who are or reasonably may be members of the Settlement Class. The electronic

                     version of the Summary Notice shall contain a direct link to the Settlement

                     Website and the instructions for the Claim Form. To facilitate the distribution

                     of the Summary Notice, within thirty (30) days of the date of execution of the

                     Settlement Agreement, Apple shall provide the Settlement Administrator with

                     the email and physical addresses for Associated Developer Accounts of

                                                  18
Case 4:19-cv-03074-YGR Document 396-1 Filed 08/26/21 Page 25 of 41




           developers who are or reasonably may be members of the Settlement Class,

           along with transactional data produced in this Action sufficient to calculate

           Proceeds for purposes of implementing this Agreement.

   7.2.3   The names, email addresses, physical mailing addresses, and Proceeds of

           Associated Developer Accounts are personal information about the potential

           members of the Settlement Class and shall be provided to the Settlement

           Administrator solely for the purposes of providing notice, processing requests

           for exclusion, and administering payment. The Settlement Administrator shall

           execute the Stipulated Protective Order (Dkt. 252), treat all such information as

           “Highly Confidential – Attorneys’ Eyes Only,” and take all reasonable steps to

           ensure that all such information is used solely for the purpose of administering

           this Settlement.

   7.2.4   The Settlement Administrator shall commence the notice by the Notice Date.

           If, despite using best efforts, the Settlement Administrator is unable to

           commence the notice by the Notice Date, the Settlement Administrator shall

           inform the Parties of the status of the notice, and notify the Parties when the

           notice has been commenced.

   7.2.5   In addition to the notice required by the Court, the Parties may jointly agree to

           provide additional notice to the members of the Settlement Class, although

           Class Counsel and Apple must both approve any additional notice.

   7.2.6   If this notice plan is not approved, or is modified in a material way by the Court,

           the Parties shall have the right to terminate the Settlement.



                                         19
      Case 4:19-cv-03074-YGR Document 396-1 Filed 08/26/21 Page 26 of 41




       7.3     Claim Form. Settlement Class Members who wish to receive a cash payment will

be required to submit a Claim Form. The Claim Form shall, among other things, require the

Settlement Class Member to certify, under penalty of perjury, that (a) they have only one

Associated Developer Account, or (b) if they have more than one Associated Developer Account,

that they have identified all Associated Developer Accounts in a manner to be specified in the

Claim Form. The Claim Forms shall be submitted to the Settlement Administrator via U.S. mail

or electronically through the Settlement Website.

       7.4     Claims Period. To be valid, Claim Forms, requests to opt out, and objections must

be received by the Settlement Administrator within one hundred and twenty (120) days from the

Notice Date.

       7.5     Process for Opting Out of Settlement.         The Class Notice shall provide a

procedure whereby members of the Settlement Class may exclude themselves from the Settlement.

The members of the Settlement Class shall have no less than sixty (60) days following the Notice

Date to exclude themselves. Any member of the Settlement Class who does not timely and validly

request exclusion shall be a Settlement Class Member and shall be bound by the terms of this

Settlement. As soon as practicable after the opt-out deadline, the Settlement Administrator shall

provide the Court and the Parties with a list of Settlement Class Members who timely and validly

requested exclusion from the Settlement.

       7.6     Process for Objections. The Class Notice shall provide a procedure whereby

Settlement Class Members may object to the Settlement. All objections shall be filed with the

Court and served on Class Counsel and Defense Counsel within sixty (60) days from the Notice

Date. Any objection shall, at a minimum, require the individual to provide: (a) a detailed

statement of such Settlement Class Member’s specific objections to any matters before the Court;

                                               20
      Case 4:19-cv-03074-YGR Document 396-1 Filed 08/26/21 Page 27 of 41




(b) the grounds for such objections and the reason such Settlement Class Member desires to appear

and to be heard; and (c) proof of membership in the Settlement Class, as well as all other materials

the Settlement Class Member wants the Court to consider.

          7.7   Review of Claims Submitted. The Settlement Administrator shall determine

whether a submitted Claim Form meets the requirements set forth in this Settlement Agreement.

Each Claim Form shall be submitted to and reviewed by the Settlement Administrator, who shall

determine whether each Claim shall be allowed. The Settlement Administrator shall use best

practices and all reasonable efforts and means to identify and reject duplicate and/or fraudulent

claims.

          7.8   Rejection of Claims Forms. Claim Forms that do not meet the requirements set

forth in this Settlement and/or in the Claim Form instructions shall be rejected by the Settlement

Administrator. The Settlement Administrator shall have thirty (30) days from the end of the

Claims Period to exercise the right of rejection. The Settlement Administrator shall notify the

claimant using the contact information provided in the Claim Form of the rejection. Class Counsel

and Defense Counsel shall be provided with copies of all such notifications of rejection, provided

that the copies do not contain the name, email address, mailing address, or other personal

identifying information of the claimant. If any claimant whose Claim Form has been rejected, in

whole or in part, desires to contest such rejection, the claimant must, within ten (10) days from

receipt of the rejection, transmit to the Settlement Administrator by email or U.S. mail a notice

and statement of reasons indicating the claimant’s grounds for contesting the rejection, along with

any supporting documentation, and requesting further review by the Settlement Administrator, in

consultation with Class Counsel and Defense Counsel, of the denial of the Claim. If Class Counsel

and Defense Counsel cannot agree on a resolution of the claimant’s notice contesting the rejection,

                                                21
      Case 4:19-cv-03074-YGR Document 396-1 Filed 08/26/21 Page 28 of 41




the disputed Claim shall be presented to the Court or a referee appointed by the Court for summary

and non-appealable resolution. No person shall have any claim against Apple, Defense Counsel,

the Named Plaintiffs, Class Counsel, and/or the Settlement Administrator based on any eligibility

determinations, distributions, or awards made in accordance with this Settlement. This provision

does not affect or limit in any way the right of review by the Court or referee of any disputed Claim

Forms as provided in this Settlement.

       7.9     Information Regarding Claims Submitted, Approved, and Rejected. Within

forty-five (45) days from the end of the Claims Period, the Settlement Administrator shall provide

a spreadsheet to Class Counsel and Defense Counsel that contains information sufficient to

determine: (a) the number of Settlement Class Members that submitted a claim; (b) the number of

submitted Claim Forms that are valid and timely and the number that were not valid and/or timely;

(c) the number of submitted Claim Forms the Settlement Administrator intends to treat as

Approved Claims; and (d) the number of submitted Claim Forms the Settlement Administrator has

denied and the reason(s) for the denials. The Settlement Administrator shall provide supplemental

spreadsheets with respect to the resolution of any rejected claims or any Claim Forms submitted

after the expiration of the deadline, within a reasonable time after such resolution or receiving such

Claim Forms. The materials that the Settlement Administrator provides to Class Counsel pursuant

to this paragraph shall not contain the names, email addresses, mailing addresses, or other personal

identifying information of the Settlement Class Members. The Settlement Administrator shall

retain the originals of all Claim Forms (including envelopes with postmarks, as applicable), and

shall make copies available to Class Counsel or Defense Counsel (with redactions to remove the

names, email addresses, mailing addresses, or other personal identifying information of the

Settlement Class Members) upon request. All such spreadsheets and related materials (including

                                                 22
      Case 4:19-cv-03074-YGR Document 396-1 Filed 08/26/21 Page 29 of 41




Claim Forms) shall be designated as “Highly Confidential – Attorneys’ Eyes Only” as provided in

Section 7.2.3. Should Class Counsel believe they require the name, email address, mailing

address, or other personal identifying information of any particular Settlement Class Member, the

Parties shall meet-and-confer, on a case-by-case basis, to determine whether the release of such

personal identifying information is necessary. Any disputes regarding whether such information

may be released to Class Counsel shall be presented to the Court or a referee appointed by the

Court for summary and non-appealable resolution. The Settlement Administrator shall only

release personal identifying information upon authorization of Apple and/or the authorization of

the Court or referee.

       7.10    Opportunity for Review. Defense Counsel and Class Counsel shall have fourteen

(14) days after receiving the spreadsheet(s) and information specified in Section 7.9 to contest the

Settlement Administrator’s determination with respect to any of the submitted Claims. Defense

Counsel and Class Counsel shall meet and confer in good faith within ten (10) days to reach

resolution of any such disputed Claim(s). If Class Counsel and Defense Counsel cannot agree on

a resolution of any such disputed Claim(s), the disputed Claim(s) shall be presented to the Court

or a referee appointed by the Court for summary and non-appealable resolution.

   8. COURT APPROVAL

       8.1     The Parties agree to recommend approval of the Settlement to the Court as fair and

reasonable and to undertake their best efforts to obtain such approval. “Best efforts” includes that

the Parties may not oppose any application for appellate review by one of the Parties in the event

the Court denies preliminary or final approval. The Parties therefore agree that, at 5:00 PM Pacific

time on August 26, 2021, the Named Plaintiffs shall submit this Settlement Agreement to the Court

and shall apply for entry of the Preliminary Approval Order.

                                                23
      Case 4:19-cv-03074-YGR Document 396-1 Filed 08/26/21 Page 30 of 41




       8.2     Class Counsel shall draft the Motion for Preliminary Approval requesting issuance

of the Preliminary Approval Order as soon as practicable after execution of this Settlement

Agreement, and shall provide that draft to Defense Counsel on or before August 24, 2021. The

Motion for Preliminary Approval shall be written in a neutral manner that does not contain

inflammatory language about the Parties or their perceived conduct in the Action. The Parties

shall agree on the form of all exhibits attached to the Motion for Preliminary Approval, including

but not limited to the Notice, the Summary Notice, and the Claims Form.

       8.3     Upon filing of the Motion for Preliminary Approval, Apple shall provide timely

notice of the Settlement as required by the Class Action Fairness Act, 28 U.S.C. § 1711, et seq.

       8.4     In accordance with the schedule set in the Preliminary Approval Order, Class

Counsel shall draft the motion for Final Approval Order and Final Judgment and shall provide that

draft to Defense Counsel at least seven (7) days before filing such motion with the Court.

       8.5     In the event that the Settlement is not approved (following the exhaustion of any

appellate review), then (a) this Settlement Agreement shall be null and void and of no force or

effect, (b) any payments made to the Settlement Administrator, including any and all interest

earned thereon less monies expended toward settlement administration and/or Small Developer

Assistance Fund, shall be returned to Apple within ten (10) days from the date the Settlement

Agreement becomes null and void, (c) any release shall be of no force or effect, and (d) neither the

Settlement Agreement nor any facts concerning its negotiation, discussion, terms or documentation

shall be referred to or used as evidence or for any other purpose whatsoever in the Action or in any

other action or proceeding. In such event, the Action will proceed as if no settlement has been

attempted, and the Parties shall be returned to their respective procedural postures existing on the

date the Settlement is executed, so that the Parties may take such litigation steps that they otherwise

                                                  24
      Case 4:19-cv-03074-YGR Document 396-1 Filed 08/26/21 Page 31 of 41




would have been able to take absent the pendency of this Settlement. However, any reversal,

vacatur, or modification on appeal of (a) any amount of the Attorneys’ Fees and Expenses awarded

by the Court to Class Counsel, or (b) any determination by the Court to award less than the amounts

requested in Attorneys’ Fees and Expenses or Named Plaintiff Service Awards shall not give rise

to any right of termination or otherwise serve as a basis for termination of this Settlement.

   9. ATTORNEYS’ FEES

       9.1      Class Counsel may submit an application or applications to the Court             for

distribution to them from the Small Developer Assistance Fund of an award of attorneys’ fees and

expenses incurred in connection with prosecuting the Action and as may be awarded by the Court

(the “Fee and Expense Award”). Apple reserves the right to object to or oppose a request for

attorneys’ fees and expenses.

       9.2      The Fee and Expense Award, as approved by the Court, shall be paid solely from

the Small Developer Assistance Fund to an account designated by Class Counsel within forty-five

(45) days after the Effective Date.

       9.3      Class Counsel has the authority and responsibility to allocate and distribute the

awarded funds to other counsel based, in its sole discretion, on counsel’s efforts and contributions

in the Action, provided that the allocation and distribution is consistent with the Court’s order(s)

regarding the Fee and Expense Award. Apple and Defense Counsel shall have no liability or other

responsibility for allocation of any such awarded funds, and, in the event that any dispute arises

relating to the allocation of fees or costs, Class Counsel and the Settlement Administrator agree to

hold Apple and Defense Counsel harmless from any and all such liabilities, costs, and expenses of

such dispute.



                                                 25
      Case 4:19-cv-03074-YGR Document 396-1 Filed 08/26/21 Page 32 of 41




        9.4     Apple shall not be liable for any additional fees or expenses of the Named Plaintiffs

or any Settlement Class Member in connection with the Action. Class Counsel agree that they

will not seek any additional fees, expenses, or costs from Apple in connection with the Action or

the settlement of the Action beyond the approved Fee and Expense Award. Apple expressly agrees

that it will not seek to recover its attorneys’ fees, expenses, or costs from the Named Plaintiffs or

Class Counsel once this Settlement Agreement becomes effective pursuant to the Effective Date.

        9.5     The Court’s Fee and Expense Award shall be separate from its determination of

whether to approve the Settlement. In the event the Court approves the Settlement, but declines

to award Class Counsel’s attorneys’ fees or expenses in the amounts requested by Class Counsel,

the Settlement will nevertheless be binding on the Parties.

    10. RELEASES AND DISMISSAL OF ACTION

        10.1    As of the Effective Date, the Settlement Class Members and their respective heirs,

executors, administrators, representatives, agents, partners, successors, and assigns shall have

fully, finally, and forever released, relinquished, and discharged any and all past, present, and

future claims, actions, demands, causes of action, suits, debts, obligations, damages, rights and

liabilities, that were brought, could have been brought, or are related to the same facts underlying

the claims asserted in the Action, known or unknown, recognized now or hereafter, existing or

preexisting, expected or unexpected, pursuant to any theory of recovery (including, but not limited

to, those based in contract or tort, common law or equity, federal, state, territorial, or local law,

statute, ordinance, or regulation), against the Released Parties, for any type of relief that can be

released as a matter of law, including, without limitation, claims for monetary relief, damages

(whether compensatory, consequential, punitive, exemplary, liquidated, and/or statutory), costs,

penalties, interest, attorneys’ fees, litigation costs, restitution, or equitable relief. By example only,

                                                   26
       Case 4:19-cv-03074-YGR Document 396-1 Filed 08/26/21 Page 33 of 41




and without limitation, the Settlement Class Members expressly release any claim, contention,

argument, or theory that the commissions charged by Apple on paid downloads or in-app purchases

of digital content (including subscriptions) through the App Store are supracompetitive, inflated,

or otherwise set at unlawful amounts. Accordingly, the Settlement shall terminate the Action.

Notwithstanding the foregoing, the release shall not include any claims relating to the continued

enforcement of the Settlement or the Protective Orders.

        10.2    As of the Effective Date, the Named Plaintiffs and their respective heirs, executors,

administrators, representatives, agents, partners, successors, and assigns shall have fully, finally,

and forever released, relinquished, and discharged any and all past, present, and future claims,

actions, demands, causes of action, suits, debts, obligations, damages, rights and liabilities, that

were brought, could have been brought, or are related to the same facts underlying the claims

asserted in the Action regarding the App Store, known or unknown, recognized now or hereafter,

existing or preexisting, expected or unexpected, pursuant to any theory of recovery (including, but

not limited to, those based in contract or tort, common law or equity, federal, state, territorial, or

local law, statute, ordinance, or regulation), against the Released Parties, for any type of relief that

can be released as a matter of law, including, without limitation, claims for monetary relief,

damages (whether compensatory, consequential, punitive, exemplary, liquidated, and/or

statutory), costs, penalties, interest, attorneys’ fees, litigation costs, restitution, or equitable relief.

Notwithstanding the foregoing, the release shall not include any claims relating to the continued

enforcement of the Settlement or the Protective Orders.

        10.3    After entering into this Settlement, the Settlement Class Members and/or Named

Plaintiffs may discover facts other than, different from, or in addition to, those that they know or

believe to be true with respect to the claims released by this Settlement, but they intend to release

                                                    27
      Case 4:19-cv-03074-YGR Document 396-1 Filed 08/26/21 Page 34 of 41




fully, finally and forever any and all such claims. The Settlement Class Members and Named

Plaintiffs expressly agree that, upon the Effective Date, they waive and forever release any and all

provisions, rights, and benefits conferred by:

             (a) Section 1542 of the California Civil Code, which reads:

                A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE
                CREDITOR OR RELEASING PARTY DOES NOT KNOW OR SUSPECT
                TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE
                RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE
                MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE
                DEBTOR OR RELEASED PARTY.

       and

             (b) any law of any state, territory, or possession of the United States (or for the non-

                U.S. Named Plaintiffs, their respective country, province, or state), or principle of

                common law, which is similar, comparable, or equivalent to Section 1542 of the

                California Civil Code.

       10.4     Upon the Effective Date, the Action shall be dismissed with prejudice. Class

Counsel shall have the responsibility for ensuring that the Action is dismissed with prejudice in

accordance with the terms of this Settlement.

       10.5     The Court shall retain jurisdiction over this Action to enforce the terms of this

Settlement. In the event that any applications for relief are made, such applications shall be made

to the Court. To avoid doubt, the Final Judgment applies to and is binding upon the Parties, the

Settlement Class Members, and their respective heirs, successors, and assigns.

   11. DEFENDANT’S DENIAL OF LIABILITY; AGREEMENT AS DEFENSE IN
       FUTURE PROCEEDINGS

       11.1     Apple has indicated its intent to vigorously contest each and every claim in the

Action, and denies all of the material allegations in the Action. Apple enters into this Settlement

                                                 28
      Case 4:19-cv-03074-YGR Document 396-1 Filed 08/26/21 Page 35 of 41




Agreement without in any way acknowledging any fault, liability, or wrongdoing of any kind.

Apple nonetheless has concluded that it is in its best interests that the Action be settled on the

terms and conditions set forth herein in light of the expense that would be necessary to defend the

Action, the benefits of disposing of protracted and complex litigation, and the desire of Apple to

conduct its business and provide additional assistance to the small developer community

unhampered by the distractions of continued litigation.

        11.2    Neither this Settlement Agreement, nor any of its terms or provisions, nor any of

the negotiation or proceedings connected with it, shall be construed as an admission or concession

by Apple of the truth of any of the allegations in the Action, or of any liability, fault, or wrongdoing

of any kind.

        11.3    To the extent permitted by law, this Settlement Agreement may be pleaded as a full

and complete defense to, and may be used as the basis for an injunction against, any action, suit,

or other proceeding which may be instituted, prosecuted, or attempted for claims, causes of action,

and/or theories of relief covered by the covenant not to sue and/or the releases in this Settlement

Agreement.

    12. MODIFICATION OR TERMINATION OF THE SETTLEMENT

        12.1    Apple may, at its sole discretion, terminate this Settlement Agreement if the number

of Developers who seek exclusion from the Settlement Class exceeds 10% of the total number of

Developers in the Settlement Class.

        12.2    The terms and provisions of this Settlement Agreement may be amended, modified,

or expanded by written agreement of the Parties and approval of the Court; provided, however,

that after entry of the Final Approval Order and Final Judgment, the Parties may by written

agreement effect such amendments, modifications, or expansions of this Settlement Agreement

                                                  29
      Case 4:19-cv-03074-YGR Document 396-1 Filed 08/26/21 Page 36 of 41




and its implementing documents (including all exhibits) without further notice to the Settlement

Class or approval by the Court if such changes are consistent with the Court’s Final Approval

Order and Final Judgment and do not materially alter, reduce, or limit the rights of Settlement

Class Members.

       12.3    If any of the non-monetary terms of this Agreement are affected by a change in

legislation, regulation, law, court or agency order, or any material change in circumstances, the

Parties agree to meet and confer in good faith regarding an appropriate modification of the

Agreement.

       12.4    In the event the terms or conditions of this Settlement Agreement, other than terms

pertaining to the Attorneys’ Fees, are materially modified by any court, the Parties may within

thirty (30) days of such material modification, declare this Settlement null and void as provided in

Section 8.5. For purposes of this paragraph, material modifications include any modifications to

the definitions of the Settlement Class, Settlement Class Members, Released Parties, or the scope

of the releases (as provided in Sections 10.1 and 10.2), any modifications to the terms of the

Settlement consideration (as provided in Sections 5.1 - 5.3). In the event of any modification by

any court, and in the event Apple does not exercise its unilateral option to withdraw from this

Settlement, the Parties shall meet and confer within fourteen (14) days of such modification to

attempt to reach an agreement as to how best to effectuate the court-ordered modification.

       12.5    If the Effective Date is not reached, this Settlement Agreement is without prejudice

to the rights of any party hereto, and all terms, negotiations, and proceedings connected therewith

shall not be deemed or construed to be an admission by any Party or evidence of any kind in this

Action or any other action or proceeding.

   13. NOTICES

                                                30
      Case 4:19-cv-03074-YGR Document 396-1 Filed 08/26/21 Page 37 of 41




       13.1    All notices to Named Plaintiffs shall be delivered to:

               Steve W. Berman
               Robert F. Lopez
               Hagens Berman Sobol Shapiro LLP
               1301 Second Ave., Suite 2000
               Seattle, WA 98101

       13.2    All notices to Apple shall be delivered to:

               Heather Grenier
               Senior Director, Commercial Litigation
               Apple Inc.
               One Apple Park Way, MS 60-1AL
               Cupertino, CA 95014

               With a copy to:

               Mark A. Perry
               Gibson, Dunn & Crutcher LLP
               1050 Connecticut Ave., NW
               Washington, D.C. 20036

       13.3    The notice recipients and addresses designated in paragraphs 13.1 and 13.2 may be

changed upon written notice provided to all individuals identified in those paragraphs.

   14. MISCELLANEOUS

       14.1    This Settlement Agreement may not be modified in any respect except upon the

written consent of the Parties.

       14.2    The undersigned each represent and warrant that each has authority to enter into

this Settlement Agreement on behalf of the Party indicated below his or her name.

       14.3    If, prior to the Effective Date, Class Counsel knows, or has reason to know, of any

Named Plaintiff who intends to exclude himself or herself from the Settlement or who intends to

submit an objection to the Settlement, Class Counsel shall promptly notify Defense Counsel within

three (3) days. The Parties shall thereafter meet and confer within seven (7) days of such


                                                31
      Case 4:19-cv-03074-YGR Document 396-1 Filed 08/26/21 Page 38 of 41




notification to determine whether any modifications to the Settlement, or any other actions or

filings, are required.

        14.4    Class Counsel and the Named Plaintiffs represent and warrant that they have not

assigned or transferred, or purported to assign or transfer, to any person or entity, any claim or any

portion thereof or interest therein, including, but not limited to, any interest in the Action or any

related action, and they further represent and warrant that they know of no such assignments or

transfers on the part of any member of the Settlement Class.

        14.5    The Parties, together with Class Counsel and Defense Counsel, have jointly

participated in the drafting of this Settlement Agreement. No Party hereto shall be considered the

drafter of this Settlement Agreement or any provision hereof for the purpose of any statute, case

law or rule of interpretation or construction that would or might cause any provision to be

construed against the drafter hereof.

        14.6    As used in this Settlement Agreement, the masculine, feminine, or neutral gender,

and the singular or plural wording, shall each be deemed to include the others whenever the context

so indicates.

        14.7    Unless otherwise noted, all references to “days” in this Settlement Agreement shall

be to calendar days. In the event any date or deadline set forth in this Settlement Agreement falls

on a weekend or federal legal holiday, such date or deadline shall be on the first business day

thereafter.

        14.8    Any and all disputes arising from or related to this Settlement Agreement must be

brought by the Parties, Class Counsel, Defense Counsel, and/or members of the Settlement Class

exclusively to the Court. The Parties, Class Counsel, Defense Counsel and members of the

Settlement Class irrevocably submit to the exclusive and continuing jurisdiction of the Court for

                                                 32
      Case 4:19-cv-03074-YGR Document 396-1 Filed 08/26/21 Page 39 of 41




any suit, action, proceeding, or dispute arising out of or relating to this Settlement Agreement. All

terms of this Settlement Agreement and any suit, action, proceeding, or dispute arising out of or

relating to this Settlement Agreement shall be governed by and interpreted according to the

substantive laws of the State of California without regard to choice of law or conflicts of laws

principles; however, nothing in this Settlement Agreement shall operate as a waiver of any Party’s

position regarding the applicable law governing the underlying claims at issue in the Action.

       14.9    Unless otherwise ordered by the Court, the Parties may jointly agree to reasonable

extensions of time to carry out any of the provisions of this Settlement Agreement.

       14.10 Unless otherwise ordered by the Court, all motions, discovery, and other

proceedings in the Action shall be stayed until the Court enters the Final Approval Order and Final

Judgment, or this Settlement Agreement is otherwise terminated.

       14.11 Nothing in this Settlement Agreement shall alter or abrogate any prior Court orders

entered in the Action.

       14.12 This Settlement Agreement may be executed in counterparts. Facsimile or PDF

signatures shall be considered valid as of the date they bear.

       14.13 The Parties, together with Class Counsel and Defense Counsel, agree to prepare

and execute all documents, to seek Court approvals, to defend Court approvals, and to do all things

reasonably necessary to complete the Settlement.

       14.14 This Settlement Agreement is executed voluntarily by each of the Parties without

any duress or undue influence on the part, or on behalf, of any of them. The Parties represent and

warrant to each other that they have read and fully understand the provisions of this Settlement

Agreement and have relied on the advice and representation of legal counsel of their own choosing.



                                                 33
      Case 4:19-cv-03074-YGR Document 396-1 Filed 08/26/21 Page 40 of 41




       14.15 This Settlement Agreement may be amended or modified only by a written

instrument signed by Defense Counsel and Class Counsel and approved by the Court.

///

///

///

///

///

///

///




                                            34
Case 4:19-cv-03074-YGR Document 396-1 Filed 08/26/21 Page 41 of 41




 August 24, 2021
